 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      KELSIE BRANSTETTER,
 8                          Plaintiff,
 9         v.                                          C19-2104 TSZ

10    HOLLAND AMERICA LINE NV                          MINUTE ORDER
      LLC,
11
                            Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          The Rule 16(b) Scheduling Order, docket no. 28, and Notice of Setting, docket
   no. 29, are STRICKEN. The Court sets the following Trial date and related deadlines as
15
   follows:
16
     JURY TRIAL DATE                                       Tuesday, January 19, 2021
17 Length of Trial                                                               3 days
18 Deadline for joining additional parties                            February 14, 2020

19 Deadline for amending pleadings                                        June 29, 2020

20 Disclosure of expert testimony under FRCP 26(a)(2)                     June 29, 2020

   All motions related to discovery must be filed by                   August 20, 2020
21
         and noted on the motion calendar
         no later than the third Friday thereafter
22
         (see LCR 7(d))
23

     MINUTE ORDER - 1
 1 Discovery completed by                                              September 28, 2020

 2 All dispositive motions must be filed by                              October 29, 2020
           and noted on the motion calendar
 3         no later than the fourth Friday thereafter
           (see LCR 7(d))
 4
   All motions related to expert witnesses
 5 (e.g., Daubert motion) must be filed by                              November 5, 2020
           and noted on the motion calendar no later
 6         than the third Friday thereafter (see LCR 7(d))

   All motions in limine must be filed by                              December 17, 2020
 7       and noted on the motion calendar no later
         than the Friday before the Pretrial Conference
 8       (see LCR 7(d)(4))
 9 Agreed Pretrial Order due 1                                         December 30, 2020

10 Trial briefs, proposed voir dire questions and
          jury instructions due                                       December 30, 2020
11
   Pretrial Conference to be held at 1:30 p.m. on                        January 8, 2021
12
          These dates are set at the direction of the Court after reviewing the joint status
13 report and discovery plan submitted by the parties. All other dates are specified in the
   Local Civil Rules. If any of the dates identified in this Order or the Local Civil Rules fall
14 on a weekend or federal holiday, the act or event shall be performed on the next business
   day. These are firm dates that can be changed only by order of the Court, not by
15 agreement of counsel or parties. The Court will alter these dates only upon good cause
   shown: failure to complete discovery within the time allowed is not recognized as good
16 cause.
          As required by LCR 37(a), all discovery matters are to be resolved by agreement if
17 possible. Counsel are further directed to cooperate in preparing the final pretrial order in
   the format required by LCR 16.1.
18
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
19 format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
20 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
21

22   1
      The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
     compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.
23

     MINUTE ORDER - 2
 1 admissibility by placing an “X” in the appropriate column. Duplicate documents shall
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
 2 may use it.

 3           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
 4   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
     appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
 5   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
 6   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
 7   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
     defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
 8   the number 400.

 9         Counsel must be prepared to begin trial on the date scheduled, but it should be
     understood that the trial might have to await the completion of other cases.
10          Should this case settle, counsel shall notify Karen Dews at (206) 370-8830 as soon
     as possible.
11
            The Clerk is directed to send a copy of this Minute Order to all counsel of record.
12
            Dated this 17th day of January, 2020.
13

14                                                     William M. McCool
                                                       Clerk
15
                                                       s/Karen Dews
16                                                     Deputy Clerk

17

18

19

20

21

22

23

     MINUTE ORDER - 3
